DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 14-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbatov et al. (U.S. Patent Application Publication 2003/0018967) in view of Gagnon et al. (U.S. Patent No. 6,522,342) in further view of Lemmons (U.S. Patent Application Publication 2003/0023981).
Referring to claim 1, Gorbatov discloses receiving, at a computing device of a service provider (see broadcast headend 18 in Figure 1) from a content provider (see Paragraph 0014 for a content creator sending content to the broadcast headend 18 with zero ATVEF triggers), a video program that includes particular content to be provided to a plurality of media devices of a customer (see Paragraph 0017) of the content provider (see Figure 1 and Paragraph 0014 for transmitting the content and ATVEF triggers to a plurality of media devices).
Gorbatov also discloses broadcasting, by the computing device of the service provider, the video program to the plurality of media devices (see Figure 1 and Paragraph 0014 for transmitting the content and ATVEF triggers to a plurality of media devices).
Gorbatov also discloses a packet being configured to specify a hot key to be displayed on a first media device of the plurality of media devices with the particular see Figure 2, Paragraphs 0024-0025 and the event description described on Pages 4-7, wherein the bottom of Paragraph 0028 describes displaying a hot key to the user that allows the user to select the alternate content), the hot key to indicate to a customer of the particular content of the video program that alternate content is available by presenting a message to the customer of the particular content as part of the display of the hot key (see Paragraph 0017 for the user subscribing to the content, the bottom of Paragraphs 0028 as well as Paragraphs 0019 and 0029).
Gorbatov fails to teach sending a packet, the packet containing a body that includes a first field comprising an indicator that instructs the first media device to cache alternate content, wherein the alternate content is an advertisement selected based on a subject matter of the particular content, thereby causing the first media device to obtain and cache the alternate content and a second field comprising a message for presentation to the customer of the particular content, wherein the message comprises text describing the alternate content, thereby causing the first media device to present the message comprising the text, wherein the first field and the second field are separate fields of the packet.
Gagnon discloses transmitting SDP+ records to a client device, wherein the transmission contains a packet (see Figure 25 and Column 29, Lines 29-58), the packet containing a body that includes a first field comprising an indicator that instructs the media device to cache alternate content (see Column 35, Lines 12-16 for storing the data accessed by using the SDP+ records, Figures 32A-32D and Column 35, Line 25 through Column 37, Line 29 for various examples of SDP+ record fields that instruct a media device to cache alternate content, for example, Figure 32C and Column 36, Lines 58-60 teaches that the “a=cat” file indicates that the downloaded data must be sorted and filtered, therefore stored after receipt), wherein the alternate content is an advertisement selected based on a subject matter of the particular content of the video program (see Figures 32A-32D for the SDP+ records having fields that advertisement the channel or type of data that will be retrieved using the additional data contained in the SDP+ records), thereby causing the media device to obtain and cache the alternate content (see Column 35, Lines 12-16, Figures 32A-32D and Column 35, Line 25 through Column 37, Line 29 for various examples of SDP+ record fields that instruct a media device to cache alternate content) and a second field comprising a message for presentation to the customer, wherein the message comprises text describing the alternate content (see the s and i fields in Figures 32A-32D and Column 35, Line 25 through Column 37, Line 29 for fields containing text messages that indicate the channel name and the type of data contained in the retrieved data using the SDP+ records), thereby causing the media device to present the message comprising the text, wherein the first and second field are separate fields of the packet (see Figures 5-7, 9, 11-12 and 14 for displaying the channel names and text received from the SDP+ records).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art, to modify the content providing system, as taught by Andersen and Marler, using the packet transmission protocol, as taught by Gagnon, for the purpose of providing a broadcast electronic program guide and an associated viewable display format and content that significantly enhances how the program guide can be see Column 3, Lines 15-21 of Gagnon).
Gorbatov and Gagnon fail to teach determining, by the computing device of the service provider, data related to the particular content and responsive to the data related to the particular content, generating, at the computing device of the service provider the hot key data/ATVEF triggers.
Lemmons discloses determining, by the computing device of the service provider, data related to the particular content and responsive to the data related to the particular content, generating, at the computing device of the service provider the hot key/ATVEF data (see Figures 3-4 and Paragraphs 0027-0035 for two different embodiments where the headend generates the video content combined with the hot key/ATVEF data).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art, to modify the content providing system, as taught by Andersen and Marler, using the packet transmission protocol, as taught by Gagnon, for the purpose of providing a broadcast electronic program guide and an associated viewable display format and content that significantly enhances how the program guide can be displayed, how much information can be incorporated into the guide, and how quickly and efficiently the user can move through the guide (see Column 3, Lines 15-21 of Gagnon).


see Paragraph 0016 for the events being assigned based on genre of the content the user to be viewed).

Referring to claim 3, Gorbatov also discloses sending a second indicator that provides to the first media device an indication of availability of second alternate content, the second alternate content associated with second particular content (see Paragraph 0016 for the system assigning events globally unique identifiers, therefore second, third and additional alternate contents can be accessed using additional indicators), 
Gagnon discloses that second indicators are sent asynchronously with respect to the second particular content (see Column 28, Lines 9-21 for first storing the SDP+ records and then accessing the data indicated in the SDP+ data records).

Referring to claim 4, Gorbatov sending the particular content to the first media device over a first network and sending the packet to the first media device over a second network different from the first network (see Figure 1 and Paragraph 0022 for an alternative embodiment where TV content is sent over a first network (broadcast network 14) and the packets are sent over a second network (Internet 28)). 
Lemmons discloses that the packet further comprises a third field indicating a time during which the hot key is to be displayed (see Paragraph 0028).

Referring to claim 5, Gorbatov discloses that the particular content is sent over a second network to the first media device (see Figure 1 and Paragraph 0022 for an alternative embodiment where TV content is sent over a second network (broadcast network 14) and the packets are sent over a second network (Internet 28)) and Gagnon discloses that the alternate content is sent to the first media device to be cached in a memory of the first media device over the first network responsive to the first media device receiving the indicator (see Column 28, Lines 9-21 for first storing the SDP+ records and then accessing the data indicated in the SDP+ data records).

Referring to claim 6, Gagnon discloses sending a second indicator to the first media device, the second indicator identifying that the alternate content is cached at the first media device (see Column 15, Lines 1-16).

Referring to claim 7, the Gagnon teaches that the alternate content is cached at the first media device prior to the second indicator being sent (see Column 15, Lines 1-16).

Referring to claims 8 and 11, see the rejection of claims 1 and 4, respectively. 
Referring to claim 14, see the rejection of claim 6.
Referring to claim 15, see the rejection of claims 1.
Referring to claim 18, see the rejection of claim 4.

Referring to claim 19, Gorbatov discloses creating the indicator based on the particular content (see Paragraph 0016 for the system assigning events globally unique identifiers).

Referring to claim 20, Gagnon discloses that the alternate content includes pay-per-view content (see Column 20, Lines 20-21).
 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbatov et al. (U.S. Patent Application Publication 2003/0018967) in view of Gagnon et al. (U.S. Patent No. 6,522,342) in further view of Lemmons (U.S. Patent Application Publication 2003/0023981) in further view of Andersen et al. (U.S. Patent Application Publication 2003/0154481).
Referring to claims 12, Gorbatov, Gagnon and Lemmons disclose all of the limitations of claim 11, but fail to teach that the second network includes a digital subscriber line connection and wherein the first network includes a cable network.
Andersen discloses that the second network includes a digital subscriber line connection and wherein the first network includes a cable network (see Paragraphs 0027 and 0030).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the interactive content television system, as taught by Gorbatov, Gagnon and Lemmons, using the specific types of first and second networks, see Paragraph 0002 of Andersen).

Referring to claims 13, Gorbatov, Gagnon and Lemmons disclose all of the limitations of claim 11, but fail to teach that the second network comprises a telephony and data network and wherein the first network comprises a media distribution network.
Andersen discloses that the second network comprises a telephony and data network and wherein the first network comprises a media distribution network (see Paragraphs 0027 and 0030).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the interactive content television system, as taught by Gorbatov, Gagnon and Lemmons, using the specific types of first and second networks, as taught by the Andersen, for the purpose of using network, cable and satellite television and radio systems to provide supplementary content that relates in some manner to television or radio programs (see Paragraph 0002 of Andersen).


Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over A Gorbatov et al. (U.S. Patent Application Publication 2003/0018967) in view of Gagnon et al. (U.S. Patent No. 6,522,342) in further view of Lemmons (U.S. Patent Application Publication 2003/0023981) in further view of Shoff et al. (U.S. Patent No. 6,240,555).

Shoff discloses that an indicator includes information that enables the first media device to determine a relevance of the alternate content to the customer of the particular content (see Figure 3 for the URL indicating that the supplemental content is relevant/contextually related to the television program being viewed (further note Column 6, Lines 58-64)).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the indicator and content transmission system, as taught by Gorbatov, Gagnon and Lemmons, using the relevance determination, as taught by Shoff, for the purpose of providing a better way of creating and distributing interactive programming that frees the content providers of the noted restrictions (see Column 2, Lines 51-53 of Shoff).

Referring to claims 16, see the rejection of claim 9.

Claim 17 corresponds to claim 16, wherein Shoff also discloses that the first media device determines whether to present a selectable option based on the relevance of the alternate content to the customer of the particular content, wherein the selectable option enables access by the customer of the particular content to the alternate content (see Figures 6-7).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gorbatov et al. (U.S. Patent Application Publication 2003/0018967) in view of Gagnon et al. (U.S. Patent No. 6,522,342) in further view of Lemmons (U.S. Patent Application Publication 2003/0023981) in further view of Shoff et al. (U.S. Patent No. 6,240,555) in further view of Amano et al. (U.S. Patent No. 5,585,865).
	Referring to claim 10, Gorbatov, Gagnon, Lemmons and Shoff disclose all of the limitations of claim 9, as well as Gorbatov teaching that the indicator includes information identifying a genre of the alternate content (see Paragraph 0016), however Gorbatov and Gagnon fail to teach that the relevance of the alternate content is determined by comparing the genre to a second genre selected by the customer of the particular content.
	Amano discloses that the relevance of alternate content is determined by comparing the genre to a second genre selected by the customer of the particular content (see Figure 5b and Column 6, Lines 7-21).
	At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the interactive content television system, as taught by Gorbatov, Gagnon, Lemmons and Shoff, using the genre comparison functionality, as taught by the Amano, for the purpose of providing program broadcast material of a desired genre by automatically tuning to a particular broadcast channel (see Column 1, Lines 7-11 of Amano).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


March 8, 2021